PER CURIAM.—In
Dwyer v. Parker, 115 Cal. 544, 47 Pac. 372, it was held that the provisions of the “Act to establish the fees of county and township, and other officers, and jurors *569and witnesses, within this state” (Stats. 1895, p. 267), so far as the same attempt to fix the compensation of the officers therein named, are unconstitutional. The compensation of the appellant, as constable of Los Angeles township, is fixed by subdivision 14 of section 164 of the county government act of 1893 (Stats. 1893, p. 390). By the provisions of that section he is not authorized to receive any greater amount than is admitted in his complaint herein has been received by him for the services for which his present claim is made. We have no doubt of the constitutional power of the legislature to limit the amount of compensation which any officer shall receive for the performance of the duties of his office. The judgment is affirmed.